Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 23 November 2021.  Claims 1, 3, 5, 9, 11, 13, 15, 19 have been amended.  Claims 2, 4, 12, 14 have been canceled.  Claims 1, 3, 5-11, 13, 15-20 are pending and have been considered below.

Claim Rejections - 35 USC § 112
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 3 and 13 recite the limitation "the display configuration".  There is insufficient antecedent basis for this limitation in the claims.

Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:  the term “expandable” is misspelled as “expandible”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-11, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2011/0244924 A1) in view of Kim (US 2014/0204037 A1) and further in view of Rezende et al (WO 2012/172164 A1).

Claim 1.  Jung discloses an electronic device comprising: 
a flexible and expandable display having a non-expanded state and an expanded state, the mobile terminal may be a slide-type mobile terminal, wherein the sliding portion may be open or closed ; 
a processor electrically connected to the display; and a memory electrically connected to the processor, wherein the memory stores instructions that allows the processor to: output a first application, displaying a first application (browser) on a display (P. 0125-0126) 
and a notification object on a first area … of the display, upon detecting of an event (incoming call) an event indication is displayed (P. 0127, Fig. 5A), and 
output a second application, on at least a part of … the display, designating a region for executing a second application related to the event indication (P. 0132, 0140, 144-147, Fig. 5E, 7A-7C).

Jung does not disclose wherein a visible area of the flexible display is increased in the expanded state, as disclosed in the claims.  However, in the same field of invention, Kim discloses a portable device includes a main display with button images displayed on the main display (P. 0042) wherein the display of the device is a flexible display (P. 0044) wherein a user may extend a display of the flexible display (P. 0046) and an application execution screen is displayed on the extended display (P. 0080).  Therefore, considering the teachings of Jung and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing combine wherein a visible area of the flexible display is increased in the expanded state with the teachings of Jung.  One would have been motivated to combine wherein a visible area of the flexible display is increased in the expanded state with the teachings of Jung in order to provide a more flexible viewing system to Jung by utilizing the screen space of the disclosed slide-type or folder-type mobile device such that a user may use the reduced size configuration for ease of use, but also be able to utilize the slidable for additional information when the user is notified that the additional information is available through a notification event.

Jung does not disclose in the non-expanded state, output a first application and a notification object on a first area of the flexible display corresponding to the visible area of the flexible display in the non-expanded state, as disclosed in the claims.  However, as noted above, Jung does disclose displaying a notification to the user on a part of the screen based on a triggering event, such as an incoming phone call or a new message, but Jung does not disclose that the notification is displayed in a non-expanded state of the slide-type or folder-type mobile terminal.  Kim discloses button images are displayed on the main display (P. 0042) prior to the application execution screen being extended (P. 0046, Fig. 3a) the flexible display is not displayed (rolled up) (P. 0078) and the indicator provides an indication of the extent the flexible display may be extended (P. 0079, Fig. 5).  It is clear that the Face Time application is displayed on the unextendable main part of the screen, which is analogous to the claimed first application, while the map applications will be displayed when the flexible teachings of Jung and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in the non-expanded state, output a first application and a notification object on a first area of the flexible display corresponding to the visible area of the flexible display in the non-expanded state with the teachings of Jung and Kim.  One would have been motivated to combine in the non-expanded state, output a first application and a notification object on a first area of the flexible display corresponding to the visible area of the flexible display in the non-expanded state with the teachings of Jung and Kim in order to provide a more flexible viewing system to Jung by utilizing the screen space of the disclosed slide-type or folder-type mobile device such that a user may use the reduced size configuration for ease of use, but also be able to utilize the slidable for additional information when the user is notified that the additional information is available through a notification event.

Jung does not disclose upon expanding the flexible display to the expanded state, output a second application on at least a part of a second area of the flexible display corresponding to an expanded portion of the visible area of the flexible display in the expanded state, the second area being separate from the first area, as disclosed in the claims.  However, Kim discloses the Face Time applications is displayed on the unextendable main part of the display, which is analogous .  While Kim does not disclose that the application displayed on the extended application execution screen is the result of an event notification, the extended application execution screen displays a different application from the application displayed on the unextendable main screen, and Jung discloses issuing a notification of an event and then allowing a user to open an application related to the notification.  Therefore, considering the teachings of Jung and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine upon expanding the flexible display to the expanded state, output a second application on at least a part of a second area of the flexible display corresponding to an expanded portion of the visible area of the flexible display in the expanded state, the second area being separate from the first area with the teachings of Jung and Kim.  One would have been motivated to combine upon expanding the flexible display to the expanded state, output a second application on at least a part of a second area of the flexible display corresponding to an expanded portion of the visible area of the flexible display in the expanded state, the second area being separate from the first area with the teachings of Jung and Kim in order to provide a more flexible viewing system to Jung by utilizing the screen space of the disclosed slide-type or folder-type mobile device such that a user may use the reduced size configuration for ease of use, but also be able to utilize the slidable for 

Jung does not disclose wherein the notification object provides an indication of information for display in the second area, and the notification object is disposed along a full length of a side of the first area, as disclosed in the claims.  However, in the same field of invention, Rezende discloses a notification bar may be presented at an edge, for example along the top of a screen, but not exclusively along the top (P. 0018) responsive to the occurrence of an event, e.g. receipt of a message or email (P. 0043).  Therefore, considering the teachings of Jung, Kim and Rezende, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the notification object provides an indication of information for display in the second area, and the notification object is disposed along a full length of a side of the first area with the teachings of Jung and Kim.  One would have been motivated to combine wherein the notification object provides an indication of information for display in the second area, and the notification object is disposed along a full length of a side of the first area with the teachings of Jung and Kim in order to provide a way by which the user may be made aware of notification events in an unobtrusive, yet interesting manner (P. 0017) so as to notify the user that the user of Jung that the mobile terminal must be slid open or otherwise opened to view the event related to the notification.

and the notification object is disposed along a … side of the first area from which the flexible display is expandible, as disclosed in the claims.  However, Kim discloses an indicator configured to indicate an additional extension length of an application execution screen on a flexible display is displayed on a main display as a virtual contour line of the application execution screen (P. 0098) the indicator is displayed while the additional extension length of the application execution screen on the flexible display is equal to or less than the width of the main display and is calculated using the total width of the application execution screen and an extension length of the flexible display (P. 0099) when a user extends or reduces the flexible display, the indicator may move in a direction in which the flexible display is extended or reduced by the changed additional extension length of the flexible display (P. 0100), and Rezende discloses a notification bar may be presented at an edge, for example along the top of a screen, but not exclusively along the top (P. 0018) responsive to the occurrence of an event, e.g. receipt of a message or email (P. 0043).  While Rezende does not disclose that the indicator is displayed on the side that the flexible screen may be expanded prior to the screen being expanded, the indicator clearly indicates that the flexible screen may be expanded in a direction of expansion and also indicates a remaining amount that the application execution screen may be expanded, and Rezende does in fact disclose displaying an event notification along any edge of the screen.  Therefore, considering teachings of Jung, Kim and Rezende, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and the notification object is disposed along a … side of the first area from which the flexible display is expandible with the teachings of Jung, Kim and Rezende.  One would have been motivated to combine and the notification object is disposed along a … side of the first area from which the flexible display is expandible with the teachings of Jung, Kim and Rezende in order to provide a way by which the user may be made aware of notification events in an unobtrusive, yet interesting manner (P. 0017) so as to notify the user that the user of Jung that the mobile terminal must be slid open or otherwise opened to view the event related to the notification.

Jung does not disclose wherein the notification object is differently configured based on a type of an event triggering the notification object, a type and number of elements to be output in the expanded portion, an expansion direction of the flexible display, and an expansion degree of the flexible display, as disclosed in the claims.  However, Kim discloses an indicator configured to indicate an additional extension length of an application execution screen on a flexible display is displayed on a main display as a virtual contour line of the application execution screen (P. 0098) the indicator is displayed while the additional extension length of the application execution screen on the flexible display is equal to or less than the width of the main display and is calculated using the total width of the application execution screen and an extension length of the flexible display (P. 0099) , and Rezende discloses a notification bar may be presented at an edge, for example along the top of a screen, but not exclusively along the top (P. 0018) responsive to the occurrence of an event, e.g. receipt of one message or email (P. 0043, Fig. 3A) or one notification of a  different event from a different application (0044, Fig. 3B).  While Kim does not disclose that the indicator is displayed on the side that the flexible screen may be expanded prior to the screen being expanded, the indicator clearly indicates that the flexible screen may be expanded in a direction of expansion and also indicates a remaining amount that the application execution screen may be expanded, and Rezende does in fact disclose displaying an event notification along any edge of the screen and Rezende discloses a type of an event triggering the notification object, a type and number of elements to be output.  Therefore, considering the teachings of Jung, Kim and Rezende, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the notification object is differently configured based on a type of an event triggering the notification object, a type and number of elements to be output in the expanded portion, an expansion direction of the flexible display, and an expansion degree of the flexible display with the teachings of Jung, Kim and Rezende.  One would have been motivated to combine wherein the notification object is differently configured based on a type of an event triggering the notification object, a type and number of elements to be output in the expanded portion, an expansion direction of the flexible display, and an expansion degree of the flexible display with the teachings of Jung, Kim and Rezende in order to provide a way by which the user may be made aware of notification events in an unobtrusive, yet interesting manner (P. 0017) so as to notify the user that the user of Jung that the mobile terminal must be slid open or otherwise opened to view the event related to the notification.

Claim 2. (Canceled)  

Claim 4. (Canceled)  

Claim 5.  Jung, Kim and Rezende disclose the electronic device of claim 1, and Jung in view of Kim further discloses the instructions allow the processor to output the second application when the flexible display is expanded to a specific size or more, an indication of an event is displayed on a first region of a display, a user selects a second region of the display while the event is valid and executing a second application corresponding to the event in the second region (P. 0016), more information is additionally included in the expanded execution region when the region is selected to have a size equal to or greater than a predetermined size than when the expanded execution region is selected to have a size smaller that the predetermined size (P. 0147).  

displaying an event indication on a first region of the display, selecting a second region of the display by a user's input and executing a second application corresponding to the event in the second region (P. 0016).  

Claim 8.  Jung, Kim and Rezende disclose the electronic device of claim 1 , and Jung further discloses wherein when the-first an application, by which at least one content is output, is executed, the instructions allow the processor to output an output screen of the at least one content in the first area and output a screen containing information of at least another content related to the at least one content by the second application at at least a part of the second area, displaying a multi-tasking list (P. 0201, Figure 14a), from the multi-tasking list, selecting both of the background applications to be simultaneously activated through a multi-touch. In particular, if a user selects the background applications 1422 and 1424 via two pointers 1430 and 1431, respectively, the selected two applications can be reactivated in a manner of partitioning a screen [FIG. 14(d)] (P. 0204) If the applications is the task list, then the two applications are content of the task list and are displayed in a first area and a .  Sirpal has been combined with Jung for the physical second display to facilitate the slide-type mobile terminal of Jung.

Claim 9.  Jung, Kim and Rezende disclose the electronic device of claim 1, and Jung in view of Kim further discloses wherein if a communication event or a system event occurs before expansion of the flexible display, the second application is an application which is related to the communication event or the system event, displaying an event indication on a first region of the display, selecting a second region of the display by a user's input and executing a second application corresponding to the event in the second region (P. 0016).  

Claim 10.  Jung, Kim and Rezende disclose the electronic device of claim 1, and Jung further discloses wherein the instructions allow the processor to output information, which corresponds to a control input signal of at least one system element constituting a platform of the electronic device or connected to the platform, at at least a part of the second area in response to the control input signal, a user may communicate with an external terminal to transmit and receive audio, video and text/multimedia message data (Paragraph 0055), an interface unit of the mobile terminal may allow the mobile terminal to couple with external devices and data can be transferred to the mobile terminal from an external device and to the external device from the mobile terminal (Paragraph 0088) where an .  

Claim(s) 11, 15, 17, 18, 19, 20 is/are directed to method [for providing a notification for an electronic device including an expandable display] claim(s) similar to the electronic device claim(s) of Claim(s) 1, 5, 7, 8, 9, 10 and is/are rejected with the same rationale.

Claim 12. (Canceled)  

Claim 14. (Canceled)  

Claim(s) 3, 6, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2011/0244924 A1) in view of Kim (US 2014/0204037 A1) and Rezende et al (WO 2012/172164 A1)and further in view of Shibata et al. (US 2009/0064035 A1).

Claim 3.  Jung, Kim and Rezende disclose the electronic device of claim 1, and Jung discloses wherein the instructions allow the processor to, and Jung further discloses 
output, the notification object in response to the event, a notification of an event is displayed on a part of the screen (P. 0127, Fig. 5a-5f))
wherein the display configuration includes at least one of a width, a height, a color, a background color, a border, a shape, and a transparency, the event indication can include portions of type and content which can be represented using characters, diagrams, numerals, images, videos and combinations thereof (P. 0120); Figures 5(d) and 5(e) show different widths and heights for different types of notifications.  

However, Jung does not disclose: wherein a width of the notification object is determined as a present transverse length of the flexible display if the flexible display is expandable in a longitudinal direction, and a height of the notification object is determined as a present longitudinal length of the flexible display if the flexible display is expandable in a transverse direction, wherein the designated part is an area in which the first area and the second area are connected to each other, and wherein a color of the notification object is determined as a representative color of the information, as disclosed in the claims.  In the same field of invention, Shibata discloses when a second window is to one side or above or below a first window, the margin is displayed along the edges of each window where the windows may be docked (P. 0058) wherein when a move event is detected, if there is the neighboring (second) window, the margin display unit displays the margin along the edge of the first window (P. 0095, 0108) wherein the margin may be distinct (heavy line) (P. 0175, Fig. 22A, 22B, 23A, 23B) While Shibata does not disclose event notification in the same way as Jung, a .  Therefore, considering the teachings of Jung, Kim, Rezende and Shibata, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein a width of the notification object is determined as a present transverse length of the flexible display if the flexible display is expandable in a longitudinal direction, and a height of the notification object is determined as a present longitudinal length of the flexible display if the flexible display is expandable in a transverse direction, wherein the designated part is an area in which the first area and the second area are connected to each other with the teachings of Jung, Kim and Rezende.  Furthermore, Shibata discloses when a neighboring window may be docked to a first window, the shape and color of the margins of the windows may be changed (P. 0108).  Therefore, considering the teachings of Jung, Kim, Rezende and Shibata, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a color of the notification object is determined as a representative color of the information with the teachings of Jung, Kim and Rezende.  One would have been motivated to combine wherein a width of the notification object is determined as a present transverse length of the flexible display if the flexible display is flexible display if the flexible display is expandable in a transverse direction, wherein the designated part is an area in which the first area and the second area are connected to each other, and wherein a color of the notification object is determined as a representative color of the information with the teachings of Jung, Kim and Rezende in order to facilitate the embodiment in Jung of a slide-type mobile terminal wherein the application related to the event notification may be displayed on a portion of the display before sliding, and further implemented by the two screen configuration of Kim, by providing a simple and intuitive method of providing the user with an event notification that does not obscure a currently displayed application.

Claim 6.  Jung, Kim, Rezende and Shibata disclose the electronic device of claim 3, and Jung further discloses when a user input for the notification object is occurred, the instructions allow the processor to divide at least one of the first area and the second area into a plurality of areas and output the information on at least one of the divided areas, displaying an event indication on a first region of the display, selecting a second region of the display by a user's input and executing a second application corresponding to the event in the second region (P. 0016) both of the background applications can be simultaneously activated through a multi-touch; if a user selects the background applications 1422 and 1424 via two pointers 1430 and 1431, respectively, the selected .  

Claim(s) 13, 16 is/are directed to method (for providing a notification for an electronic device including an expandable display) similar to the electronic device claim(s) of Claim(s) 3, 6 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to Claims 1 and 11 are primarily directed to displaying a first application on an non-expanded part of the screen and displaying a second application on a second expanded portion of the display in an expanded state, and, further, wherein the notification object is differently configured based on a type of an event triggering the notification object. a type and number of elements to be output in the expanded portion. an expansion direction of the flexible display. and an expansion degree of the flexible display.  Since all of the elements of the configuration of the notification object are required, then the examiner had to find new prior art references that included all of the configuration elements.
Jung discloses a slide type mobile terminal that may have a flexible display wherein the sliding portion may be open or closed.  An application is displayed on the 
Shibata discloses displaying dockable windows on a display.  When a neighboring window is dockable to a first window, the margin on either side or top or bottom of at least the first window is changed to a similar display configuration as that transverse or longitudinal display configuration of the claims.
The combination of Shibata and Sirpal with Jung would facilitate the slide type embodiment of the mobile terminal in Jung to notify a user of an event of a second application and then allowing the second application to be displayed on the expanded part of the slide type screen, and wherein the event notification is displayed in a non-obstructive manner similar to the margin notification in Shibata
This combination would allow a user to use the slide type embodiment of Jung wherein the notification is displayed in a non-obstructive manner and the second application may be displayed on the expanded part of the slide type display so as to not interrupt the use of the first application.
New prior art references Kim and Rezende have been combined with Jung for the amended limitations.  Kim discloses that a mobile device may have an extendable flexible display that display an application execution screen.  The main unextendable part of the display displays a first application.  The extendable display displays a second application.  A graphical element, displayed along an edge of the main screen provides an indication to the user of the amount by which the extendible display may be 
Rezende discloses displaying an event notification object along an edge of the display of a mobile device.  The notification displays the type and number of items to be displayed when the applications associated with the notification is opened.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/18/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177